Citation Nr: 1428926	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-01 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a skin disorder, to include rash on upper trunk.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1965 to April 1967.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the RO in Augusta, Maine, which granted service connection for tinnitus and left-ear hearing loss, and denied service connection for right-ear hearing loss, diabetes mellitus, and rash on upper trunk.  In November 2009, the Veteran filed a notice of disagreement (NOD) only as to the denial of service connection for rash on upper trunk.  As such, the other issues addressed in the October 2009 rating decision are not before the Board.

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue of entitlement to service connection for rash on upper trunk to entitlement to service connection for a skin disorder, to include rash on upper trunk, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2013).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran's service treatment records reflect that he was treated for generalized pruritus and rashes from October to December 1966 while in service.  In his June 2009 claim, the Veteran advanced that his current skin disability was caused by exposure to Agent Orange while he was stationed in Okinawa, Japan.  In December 2010, VA issued a formal finding that the Veteran did not serve in the Republic of Vietnam and/or was exposed to herbicides.  

The Veteran received a VA skin examination in September 2009.  Upon examination the Veteran was diagnosed with intermittent dermatitis, which covered less than five percent of the total body and none of the exposed areas.  The VA examiner opined that the intermittent dermatitis was not caused by or a result of the Veteran's treatment for rashes while in service.  The opinion rationale was that no rash was found on examination.

The Board finds the September 2009 VA skin examination to be inadequate.  The VA examiner opined that the Veteran's intermittent dermatitis was not related to the treatment of the Veteran's in-service skin problems because no rash was present upon examination; however, no specific cause of the Veteran's intermittent dermatitis was then advanced.  Further, the VA examiner did not explain why the absence of a rash upon examination was relevant to the question of whether the Veteran's diagnosed skin disorder, here intermittent dermatitis, was related to his previous active service.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an opinion without any rationale against which to evaluate the probative value of his determination is inadequate).  

The VA examiner also failed to address the Veteran's contention that his current skin disability was caused by exposure to Agent Orange.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  While VA found that the Veteran was not exposed to Agent Orange in service, the Veteran's DD Form 214 conveys that he worked as a missile crewman while in service.  Had the VA examiner discussed the Veteran's contention that his skin disability was caused by in-service herbicide exposure, the Veteran may have provided a history that included other chemical or environmental hazards to which he was exposed while working as a missile crewman.

Significantly, in October 2010, VA received a medical opinion from a private physician who had previously treated the Veteran for severe itching due to urticaria.  The physician advanced that he suspected the Veteran's skin disability was caused by chemical exposure.  Unfortunately, the only chemical noted in the private opinion was Agent Orange, to which the Veteran most likely told the examiner he was exposed.  It is unclear if the Veteran discussed any other types of in-service chemical exposure with the private physician.  For these reasons, the Board finds that a new VA skin examination is warranted.

Further, VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issue.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran has advanced that he has been diagnosed with and/or received treatment for a skin disability by the VA medical center in Indianapolis, Indiana.  The Veteran's VA treatment documentation associated with the record ends in November 2010.  As such, the AOJ should obtain the Veteran's VA treatment records for the period on and after November 2010.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all VA treatment records pertaining to the treatment of any identified skin disorder, not already of record, for the time period on and after November 2010.

2.  Schedule the Veteran for a VA skin examination in order to assist in determining the etiology of any identified skin disorder(s).  The relevant documents in the record should be made available to the examiner.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinion:

Is it as likely as not (i.e., probability of 50 percent or more) that any identified skin disorder had its onset during active service?  Along with addressing any potential etiologies, the examiner should address the October 2010 private opinion that the Veteran's urticaria may have been caused by chemical exposure in service.

3.  Then readjudicate the issue of service connection for a skin disorder, to include rash on upper trunk.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



